AMENDED AND RESTATED ALLIED PRODUCTS DISTRIBUTION COORDINATION AGREEMENT

This AMENDED AND RESTATED ALLIED PRODUCTS DISTRIBUTION COORDINATION AGREEMENT
(this “Agreement”) between HANSEN BEVERAGE COMPANY, a Delaware corporation
(“Hansen”), and ANHEUSER-BUSCH, INCORPORATED, a Missouri Corporation (“AB”) was
signed on August 10, 2006 and is deemed effective as of May 8, 2006 (the
“Effective Date”).

RECITALS

1.

The parties are both engaged in the manufacture and sale of beverages.

2.      AB has an extensive network of distributors for sales of beverages in
the United States. Each such distributor that is a party to an Anheuser-Busch,
Inc. Wholesaler Equity Agreement (as it may be amended, restated, and/or
replaced from time to time, in each case an “AB Equity Agreement”) is referred
to herein as an “AB Distributor” and some or all of such distributors are
collectively referred to as the “AB Distributors.”

3.      Definitions. Subject to the terms of this Agreement, Hansen desires to
enter into distribution agreements for specific territories, substantially in
the form of attached Exhibit A (the “Distribution Agreement”), with certain AB
Distributors for the distribution and sale of the Products (as hereinafter
defined) and AB is willing to assist with those efforts. The “Products”
collectively mean (a) each of the specific Lost Energy brand (the “Lost Brand”)
non-alcoholic energy drinks identified on attached Exhibit B, (b) each of the
specific Rumba Energy Juice brand (the “Rumba Brand”) non-alcoholic energy
drinks identified on attached Exhibit B, (c) each of the specific Unbound Energy
brand (the “J.U. Brand”) non-alcoholic energy drinks identified on attached
Exhibit B, (d) all other shelf stable, non-alcoholic energy drinks in ready to
drink form that are packaged and/or marketed by Hansen at any time after the
Effective Date under the Lost Brand, the Rumba Brand, or the J.U. Brand names,
and (e) such additional products as the parties may agree, in writing, to add to
attached Exhibit B for specific territories.

4.      AB and Hansen previously entered into a certain Allied Products
Distribution Coordination Agreement as of May 8, 2006 (the “Existing Allied
Products Agreement”). AB and Hansen have agreed to enter into this Agreement,
which amends, restates, and replaces the Existing Allied Products Agreement in
its entirety effective as of the Effective Date.

Now, therefore, the parties agree as follows:

AGREEMENT

1.      Engagement. Hansen hereby engages AB, and AB accepts such engagement, to
generally facilitate and assist the on-going relationship between Hansen and the
AB Distributors contemplated by this Agreement. AB also agrees to use its best
efforts to (a) facilitate and assist Hansen in regard to its evaluation of
Proposed Distributors (defined below) under Section 2.4 below, and (b) recommend
to, encourage, facilitate and assist all AB Distributors accepted by Hansen
pursuant to the terms of Section 2.5 below to enter into Distribution Agreements
with Hansen for the Products for such territories as may be designated by Hansen
and agreed to between Hansen and such AB Distributors in accordance with
procedures set forth in Section 2 below. Such efforts shall include, without
limitation, AB revising the AB Wholesaler Exclusivity Incentive program by
adding the Products thereto so that AB Distributors may carry and distribute the
Products and remain exclusive under the program for so as long as this Agreement
and such program remain in effect, but such efforts shall not obligate AB to
expend funds or extend other economic incentives to convince AB Distributors to
enter into Distribution Agreements with Hansen.

2.      General Agreement and Procedures for Appointment of Distributors. During
the first twelve (12) months after the Effective Date, Hansen will, subject to
the other terms of this Section 2, offer to all the AB Distributors the
exclusive rights to distribute the Products throughout the Available Territory
(as defined in Section 2.1 below) in accordance with the Distribution
Agreement/s.

2.1.   Existing Hansen Distributors. As of the Effective Date Hansen distributes
the Products in the U.S. pursuant to distribution agreements with various
distributors, almost all of which are not AB Distributors (in each case, a
“Non-AB Distribution Agreement”). A “No Fault Termination Agreement” means any
Non-AB Distribution Agreement that Hansen is expressly legally, contractually
and unilaterally entitled to terminate without cause and without Hansen
breaching such Non-AB Distribution Agreement or incurring any liability or
obligation except to pay the applicable distributor a pre-determined fixed
amount previously agreed to by Hansen in writing under such Non-AB Distribution
Agreement (e.g., average gross profit per case per product line multiplied by
the number of cases of products sold during the most recently completed twelve
(12) month period) solely related to

 



 

some or all of the Products. The U.S. territory collectively covered by the
No-Fault Termination Agreements is referred to in this Agreement as the
“Available Territory.”

2.2.   Designation Notice. During the first twelve (12) months after the
Effective Date Hansen will notify AB, in writing, from time to time, of specific
portions of the Available Territory that Hansen is prepared to offer to one or
more AB Distributors (in each case, a “Designation Notice”). Hansen agrees that
the territory collectively covered by the Designation Notices delivered during
such twelve (12) month period will be no less than the Available Territory. In
addition to designating a portion of the Available Territory, each Designation
Notice will identify the number of cases of each Lost Brand product sold in such
territory during the preceding twelve (12) months, and (b) the agreed upon
contribution to be paid by the AB Distributors appointed to distribute the
Products in such territory towards the termination fee due to Hansen’s existing
distributors of the Products in various territories throughout the United
States, which contribution shall only apply to Lost Brand products and will be
calculated at the pre-agreed average rate set forth on attached Exhibit F (the
“Buy-Out Contribution”). After the first anniversary of the Effective Date, the
average rate per case used to calculate the Buy-Out Contribution shall be
increased or decreased by Hansen, as the case may be, to reflect substantially
the Lost Brand products termination fees payable by Hansen to applicable
existing distributors.

2.3.   Identification Notices. Within fourteen (14) days of its receipt of a
Designation Notice, AB will deliver written notice (the “Identification Notice”)
to Hansen identifying the specific AB Distributors (the “Proposed Distributors”)
to be appointed to distribute the Products in the respective territory/ies
identified in the applicable Designation Notice, how the Buy-Out Contribution,
if any, will be allocated among such AB Distributors (the “Buy-Out Allocation”),
and any additional relevant information concerning such AB Distributors, the
territory covered by them, or the Buy-Out Allocation, if any.

2.4.   Due Diligence Period. During the twenty-eight (28) day period immediately
following Hansen’s receipt of an Identification Notice (the “Diligence Period”),
Hansen will be entitled to conduct due diligence on the applicable Proposed
Distributors. AB will provide Hansen with all information in AB’s possession
regarding such Proposed Distributors that Hansen reasonably requests in
connection with the investigation; provided, however, that AB shall not be
required to deliver information that AB is contractually obligated to keep
confidential pursuant to any written agreement with a Proposed Distributor.
Hansen will also be free to contact such Proposed Distributors directly to
request any additional information Hansen reasonably believes is needed to
conduct the investigation. AB will provide Hansen with contact information for
each such Proposed Distributor. At anytime during the Diligence Period Hansen
may accept or reject any Proposed Distributor and/or the Buy-Out Allocation, if
any; provided, however, that (a) if Hansen fails to reject any Proposed
Distributor or the Buy-Out Allocation during the Diligence Period, Hansen will
be deemed to have accepted such Proposed Distributor and/or Buy-Out Allocation
and (b) Hansen shall accept each Proposed Distributor unless Hansen reasonably
determines that such Proposed Distributor is not structured to, or does not have
the resources to, or will not be able to, or is unwilling to, effectively and
adequately service all classes of accounts throughout the entire territory being
offered to such Proposed Distributor.

2.5.   Acceptance. If Hansen accepts, or is deemed to accept, the applicable
Proposed Distributor and Buy-Out Allocation, if any, set forth in an
Identification Notice, Hansen will, within ten (10) days of the expiration of
the Diligence Period, deliver to AB a Distribution Agreement, in substantially
the form of Exhibit A, for each Proposed Distributor accepted by Hansen (each,
an “Accepted Distributor”), subject to modification as agreed upon by Hansen and
AB. AB will deliver the respective Distribution Agreements to each Accepted
Distributor and use its best efforts to recommend to, encourage, facilitate and
assist each Accepted Distributor to enter into the Distribution Agreement with
Hansen; provided, that such efforts shall not obligate AB to expend funds or
extend other economic incentives to any Accepted Distributor to convince them to
enter into a Distribution Agreement with Hansen. AB will promptly return to
Hansen copies of the Distribution Agreements executed by the Accepted
Distributors who have agreed to enter into a Distribution Agreement with Hansen
together with each Accepted Distributor’s agreed upon contribution towards the
applicable Buy-Out Contribution. Within seven (7) days of receipt of any
Distribution Agreement executed by an Accepted Distributor, Hansen will deliver
the Distribution Agreement executed by Hansen to such Accepted Distributor with
a copy to AB.

2.6.   Rejection of Buy-Out Allocation. If Hansen rejects the Buy-Out
Allocation, the parties agree to negotiate in good faith to reach agreement with
respect to the Buy-Out Allocation. If the parties are unable to reach Agreement
within thirty (30) days of Hansen’s rejection, either party may initiate dispute
resolution proceedings in accordance with Section 23 below with respect to the
Buy-Out Allocation.

2.7.   Rejection by Distributor. If any Accepted Distributor declines to enter
into a Distribution Agreement with Hansen or Hansen rejects a Proposed
Distributor for the reasons specified in Section 2.4, Hansen shall be entitled
to enter into an agreement with another Person to distribute the Products in the
territory originally designated for such Proposed Distributor or Accepted
Distributor, as the case may be.

 

 



 

 

2.8.   Rejection by Hansen. Hansen may reject any Proposed Distributor at any
time prior to execution of a Distribution Agreement if Hansen reasonably
determines that such Proposed Distributor is not structured to, or does not have
the resources to, or will not be able to, or is unwilling to, effectively and
adequately service all classes of accounts throughout the entire territory being
offered to such Proposed Distributor.

3.      AB/Hansen Distributors; Distribution Agreements. Each AB Distributor
with whom Hansen enters into a Distribution Agreement will hereinafter be
referred to as an “AB/Hansen Distributor,” but only during the period in which
an AB Equity Agreement is in effect between AB and such AB/Hansen Distributor.
Any Distribution Agreement between Hansen and any AB Distributor granting such
AB Distributor the right to distribute some or all of the Products shall fall
under the terms of this Agreement and be treated as a Distribution Agreement
under this Agreement for so long as such Distribution Agreement and the AB
Equity Agreement with such AB Distributor remains in effect. Whenever an AB
Equity Agreement with an AB/Hansen Distributor is terminated by AB pursuant to
either the deficiency termination procedure or the right of immediate
termination stated in such AB Equity Agreement, AB shall notify Hansen in
writing within sixty (60) days after such termination.

4.

AB Assistance.

4.1.   Hansen will require each AB/Hansen Distributor to assign an AB-provided
tracking number to each Product and Product package (or such other actions as AB
may reasonably request in the future) to allow for tracking of inventory and
sales information by BudNet or any replacement sales data collection system then
in use generally by AB and the AB Distributors, and as required under Section
3.j of the Distribution Agreement. Based on such information, AB will regularly
provide to Hansen for each AB/Hansen Distributor: (a) sales reports regarding
the Products, (b) inventory levels of the Products, (c) retail account and
potential retail account coverage related to the Products, and (d) demographic
and other retail consumer attributes applicable to such accounts related to the
Products. AB will provide such information and summaries of it in formats as
mutually agreed to from time to time by AB and Hansen.

4.2.   AB and Hansen will review and analyze Hansen’s existing freight and
delivery systems in order to improve the efficiencies of such system. To the
extent savings or other efficiencies are created, AB will make its wholesaler
support centers and other intermediate delivery locations (collectively, “WSCs”)
utilized by AB for its malt beverage products available to Hansen for use in
connection with storage and delivery of the Products. To the extent Hansen
decides to utilize the WSCs it agrees to reimburse AB for the actual, direct,
incremental costs incurred by AB for such use.

4.3.   At Hansen’s request, AB agrees, to the extent legally permissible, to
advise Hansen on the negotiation of purchasing arrangements for some or all of
the raw materials and packaging components required to make and package the
Products.

4.4.   AB’s obligations under this Section 4 do not require it to incur any
out-of-pocket expenses or other costs other than the time reasonably spent by AB
personnel to comply with the terms of this Section 4.

5.

Access to AB Sales Meetings; Hansen Sales Meetings.

5.1.   At Hansen’s request, Hansen will be permitted to attend all national,
regional and state sales meetings AB holds with AB Distributors on a group
basis. Hansen will be allocated a reasonable amount of time to address issues
related to the Products and to promote and maximize distribution and sale of the
Products (a) at all such state meetings Hansen elects to attend, and (b) at one
regional meeting in each AB region each calendar year so long as a regional
meeting is actually held in the applicable region and Hansen has also been
allocated a reasonable amount of time to address issues related to Monster brand
products at that meeting pursuant to the terms of the Monster Off-Premise
Coordination Agreement (as defined below). AB will provide Hansen at least
thirty (30) days prior written notice of all national sales meetings and as much
advance notice as reasonably possible for all regional and state sales meetings,
as such meetings may be arranged on less than thirty (30) days notice.

5.2.   AB will, at no additional expense to AB, support and facilitate
additional meetings of AB/Hansen Distributors reasonably requested by Hansen.

6.

Commissions.

6.1.   Commissions Payable by Hansen. In exchange for AB’s performance of its
obligations under this Agreement, Hansen will pay AB a commission (the
“Commission”) equal to the percentage set forth on Exhibit F of the Net Sales
(defined below) for Products sold by Hansen to AB/Hansen Distributors, which
percentage will be adjusted as set forth on Exhibit F if Hansen’s current Gross
Profit Margin (as defined below) on any particular Product or package is less
than fifty percent (50%) but forty percent (40%) or more, and further

 



 

adjusted if Hansen’s current Gross Profit Margin on any particular Product or
package is less than forty percent (40%). Hansen represents that Exhibit C
specifies all of the current SKU’s for the Products listed in Exhibit B and the
respective Gross Profit Margin for each SKU as of March 31, 2006. Hansen
represents that the current Gross Profit Margins for the Products and SKU’s
listed on Exhibit D, which may be amended by Hansen from time to time as
specified below, are less than fifty percent (50%) and forty percent (40%)
respectively. The Commission will be payable monthly in arrears within thirty
(30) days of the end of each calendar month. If the Gross Profit Margins for any
Products and/or SKU’s change to more or less than fifty percent (50%) or forty
percent (40%), respectively, during a particular calendar quarter, Hansen shall
no later than thirty (30) days after the end of such calendar quarter deliver to
AB a revised Exhibit D reflecting such changes in such Exhibit, and the Gross
Profit Margins specified for the Products and SKU’s on the revised Exhibit D
shall be considered the current Gross Profit Margins for such Products and
packages effective as of the first day of the calendar quarter immediately
following the calendar quarter just ended with respect to which Hansen is
obligated to deliver the revised Exhibit D until a subsequent Exhibit D is
delivered pursuant to these terms.

“Net Sales” for any period means the gross amount invoiced by Hansen to
AB/Hansen Distributors for the sale of the Products during a specified period,
less deductions for (a) federal and state excise tax to the extent paid for by
Hansen, (b) customary discounts and sales allowances paid, accrued or credited,
(c) Products returned during such period, and (d) permitted allowances,
discounts, free cases or allowance programs and commissions to third parties
paid or incurred by Hansen (which for sake of clarity does not include the
Commissions or the AB Commissions).

“Cost of Sales” for a particular Product means Hansen’s cost of sales with
respect to such Product calculated on the same basis and in the same manner that
cost of sales is calculated by Hansen for the purposes of Hansen’s periodic
financial statements from time to time prepared in accordance with generally
accepted accounting principals consistently applied.

“Gross Profit” for a particular Product means Net Sales for such Product minus
the aggregate Cost of Sales of such Product sold during the specific period.

“Gross Profit Margin” for each particular Product means Gross Profit for such
Product divided by Net Sales for such Product. Exhibit E attached to this
Agreement specifies for illustrative purposes only how the Gross Profit Margin
for the sixteen ounce Lost Energy 24-pack loose was calculated for the calendar
quarter ending March 31, 2006. In the event of any inconsistency or conflict
between what is specified in Exhibit E, on the one hand, and the terms in this
Section 6.1 that specify how the Gross Profit Margin and its various elements
should be calculated, on the other, the terms of this Section 6.1 shall prevail.

6.2.   Commissions Payable by AB/Hansen Distributors. In exchange for AB’s
performance of its obligations under this Agreement, each AB/Hansen Distributor
will pay a commission to AB equal to the percentage set forth on Exhibit F of
the aggregate prices of Products invoiced by Hansen to that AB/Hansen
Distributor (the “AB Commission”). Hansen will collect the AB Commission from
the AB/Hansen Distributors on behalf of AB as provided in this Section. Hansen
agrees that it has no rights whatsoever in the AB Commissions and may not (a)
include any AB Commissions in its revenues or list of assets, (b) pledge, grant,
or allow any lien or security interest whatsoever in any of the AB Commissions,
(c) retain any such AB Commissions as full or partial payment of any amount(s)
allegedly owed to Hansen by AB under this Agreement or by a AB/Hansen
Distributor, or (d) take any action whatsoever inconsistent with AB’s ownership
of the AB Commissions. All of Hansen’s invoices to AB/Hansen Distributors will
include the AB Commission, which will be payable in accordance with the terms of
the Hansen invoice. Hansen will receive the AB Commissions paid in accordance
with such Hansen invoice and remit all AB Commission payments to AB monthly,
within fifteen (15) days of the end of each calendar month. Hansen is in no way
guaranteeing payment of the AB Commissions. Hansen will advise AB of any failure
by an AB/Hansen Distributor to pay on a timely basis any AB Commission for which
it is liable within a reasonable time following such default, and cooperate with
AB’s reasonable requests for assistance to collect any defaulted AB Commission
payments at no cost to Hansen. At AB’s request, Hansen will assign all its
rights to collect the defaulted AB Commission to AB. Hansen shall have no
obligations beyond those set forth in this Section to assist in the collection
of the AB Commissions.

7.

Confidentiality.

7.1.   Definition. As used herein, “Confidential Information” means any
information, observation, data, written material, records, documents, computer
programs, software, firmware, inventions, discoveries, improvements,
developments, designs, promotional ideas, customer lists, suppliers lists,
financial statements, practices, processes, formulae, methods, techniques, trade
secrets, products and/or research, in each such case, of or related to a party’s
products, organization, business and/or finances; provided, however,
Confidential Information shall not include any information which (a) is in the
public domain except through any intentional or negligent act or omission of the
non-disclosing party (or any agent, employee, shareholder, director, officer, or

 



 

independent contractor of or retained by such other party or any of its
Affiliates (defined in Section 13.1.1 below)), (b) can be shown by clear and
convincing tangible evidence to have been in the possession of the
non-disclosing party prior to disclosure by the disclosing party, (c) is legally
and properly provided to the non-disclosing party without restriction by an
independent third party that is under no obligation of confidentiality to the
disclosing party and that did not obtain such information in any illegal or
improper manner or otherwise in violation of any agreement with the disclosing
party, (d) is disclosed without any restrictions of any kind by the disclosing
party to third parties on a regular basis without any measures being taken,
whether explicitly or implicitly, by the disclosing party to protect the
confidentiality of such information, or (e) is independently generated by any
employee or independent contractor of or retained by the non-disclosing party,
and such employee or independent contractor has no knowledge of any of the
Confidential Information.

7.2.   Non-Disclosure Obligations. It is contemplated that in the course of the
performance of this Agreement each party may, from time to time, disclose its
Confidential Information to the other. Each party agrees that any such
Confidential Information (a) will be used solely as provided by the terms and
conditions of this Agreement, and (b) is intended solely for the information and
assistance of the other party in the performance of such party’s obligations or
exercise of such party’s rights under this Agreement and is not to be otherwise
disclosed. Each party will use its best efforts to protect the confidentiality
of the other party’s Confidential Information, which efforts shall be at least
as extensive as the measures such party uses to protect its own most valued
Confidential Information.

7.3.   Injunctive Relief. Each party acknowledges that the other party will
suffer irreparable harm if such party breaches any of the provisions regarding
confidentiality set forth in this Section 7 and that monetary damages will be
inadequate to compensate the other party for such breach. Therefore, if a party
(or any agent, employee, shareholder, director, officer, or independent
contractor of or retained by such other party or any of its Affiliates) breaches
any of such provisions, then the other party shall be entitled to injunctive
relief without bond (in addition to any other remedies at law or equity) to
enforce such provisions.

8.

Hansen’s Rights/Amendment/First Offer.

8.1.   Hansen’s Rights Regarding Distribution Agreements. Nothing in this
Agreement should be construed as (a) granting AB Distributors exclusive
distribution rights for the Products, or (b) except as provided in this
Agreement, otherwise prohibiting Hansen from entering or maintaining
relationships with other distributors.

8.2.

Amendment of Distribution Agreements.

8.2.1.               Section 6.b. and Exhibit F of the Distribution Agreement
sets forth, without limitation, the terms under which the AB/Hansen Distributor
pays the AB Commission to Hansen (the “AB Commission Terms”). Hansen covenants
and agrees not to amend, modify, or delete any of the AB Commission Terms in any
of the Distribution Agreements, without AB’s prior written consent.

8.2.2.               Hansen covenants and agrees not to amend or modify the
terms of Section 21 (Competing Products) of any Distribution Agreement with an
AB/Hansen Distributor (the “Competing Products Terms”), without AB’s prior
written consent.

8.2.3.               Hansen is entitled, without AB’s consent, to amend, modify,
or delete any provision of any Distribution Agreement (other than the AB
Commission Terms and the Competing Products Terms), provided, however, that any
AB/Hansen Distributor terminated by Hansen for cause shall be treated as a
termination without cause for purposes of this Agreement if Hansen would not
have been entitled to terminate such AB/Hansen Distributor for cause had the
terms of the Distribution Agreement originally entered into between Hansen and
such AB/Hansen Distributor instead been in effect.

8.3.   Right of First Offer. After the expiration of the 12-month period
immediately following the Effective Date, if Hansen desires to enter into a
distribution agreement with any Person (as defined below) for distribution of
any of the Products in a territory within the U.S. and such territory is not
already serviced by an AB/Hansen Distributor under a Distribution Agreement and
is not an Excluded Territory (in each case a “New Territory”), Hansen shall
notify AB, in writing, and AB shall have ten (10) business days after receipt of
such notice to notify Hansen in writing of one or more AB Distributors that
individually (the “Designated AB Distributor”) or collectively (the “Designated
AB Distributors”) could service the entire New Territory. After Hansen is timely
notified of the Designated AB Distributor or Designated AB Distributors, as the
case may be, (a) Hansen may, at its option, conduct due diligence regarding the
Designated AB Distributor or Designated AB Distributors and AB agrees to
reasonably assist with such due diligence in the same manner specified in
Section 2.4, and (b) Hansen will deliver to the Designated AB Distributor a
Distribution Agreement for the entire New Territory in substantially the form of
Exhibit A or, as the case may be, a separate Distribution Agreement in
substantially the form of Exhibit A, to each of the Designated AB Distributors
that collectively covers the entire New Territory, unless Hansen

 



 

reasonably determines that the Designated AB Distributor or Designated AB
Distributors, as the case may be, are not structured to, or do not have the
resources to, or will not be able to, or are unwilling to, effectively and
adequately service all classes of accounts throughout the entire New Territory.
If the Designated AB Distributor or each of the Designated AB Distributors, as
the case may be, fail to sign and return to Hansen a Distribution Agreement
delivered to it by Hansen pursuant to the terms of the preceding sentence within
ten (10) business days after its receipt, Hansen shall be entitled to offer the
entire New Territory to any Person/s it wishes and the terms of this Section
shall no longer apply to such New Territory. An “Excluded Territory” means any
territory (a) with respect to which a Distribution Agreement was previously in
effect with an AB/Hansen Distributor and was terminated; or (b) which was
offered by Hansen pursuant to the terms of Section 2, but no Distribution
Agreement was entered into due to a rejection by Hansen in accordance with this
Agreement or the applicable AB Distributor/s.

9.

Competitive Product/s.

 

9.1.

AB.

 

(a)     The following definitions apply solely to this Section 9.1 and Section
14.2 below.

(i)     Except as otherwise provided in the next sentence, a “Competitive
Agreement” means any agreement, understanding or relationship similar in nature,
purpose or effect to this Agreement for the marketing or distribution of any
Competitive Product/s in any portion of the Competitive Territory. A Competitive
Agreement does not include (1) any distribution agreement between AB and an AB
Affiliate under which AB acts as master distributor of products owned by such AB
Affiliate (a “Master Distributor Agreement”), or (2) any agreement pursuant to
which AB authorizes, permits, or obligates an AB Distributor or another
distributor to distribute Competitive Product/s that (A) were internally
developed by AB or an Existing Affiliate, at any time, (B) were acquired by AB
or an AB Affiliate after the Effective Date, or (C) AB has the right to
distribute pursuant to a Master Distributor Agreement.

(ii)    “Competitive Product/s” means any shelf stable, non-alcoholic, energy
drink, in ready to drink form generally sold or merchandized by retailers in
substantially the same door or shelf as the Products or in any similar section
of the store as the Products.

(iii)   Subject to the terms of Section 9.3 below, “Competitive Territory” shall
mean the territory collectively covered by all Distribution Agreement/s with
AB/Hansen Distributors that are in effect on the date any particular event
specified in Section 9.1(b), Section 9.1(c), or Section 14.2 occurs; provided,
however, that the Competitive Territory shall not include (a) any territory
covered by a Distribution Agreement in which Hansen has distributed to retail
through means other than an AB/Hansen Distributor more than one-third (1/3) of
the cases of Products sold in such territory during the shorter of (I) the
12-month period immediately preceding the date of any such event, or (II) the
period commencing on the Effective Date and ending on the date of any such
event, or (b) any territory in which AB is a party to a Competitive Agreement
that is in effect on the date Hansen and one or more AB/Hansen Distributors
enter into a Distribution Agreement covering all or some of that territory.

(iv)   “Existing Affiliate” means any Person that is an Affiliate of AB on the
Effective Date.

(b)    AB agrees not to enter into a Competitive Agreement with any Person;
provided, however, that such restriction does not apply to any Competitive
Agreement under which each Competitive Product covered by such Competitive
Agreement was internally developed before or after the Effective Date by AB or
an Existing Affiliate.

(c)     Except for any Competitive Agreement not prohibited by the terms of
Section 9.1(b), AB will not (a) encourage or request that any AB Affiliate enter
into a Competitive Agreement with another Person, (b) consent to any AB
Affiliate entering into a Competitive Agreement with another Person so long as
AB has the contractual right to withhold its consent, or (c) facilitate or
assist in the negotiation or formation of any Competitive Agreement between an
AB Affiliate and another Person.

9.2.

Hansen.

 

 

(a)

The following definitions apply solely to this Section 9.2.

(i)     “Competitive Agreement” means any agreement, understanding or
relationship similar in nature, purpose or effect to this Agreement for the
distribution of the Products in any portion of the Competitive Territory.

 

 



 

 

(ii)    Subject to the terms of Section 9.3 below, “Competitive Territory” shall
mean the territory collectively covered by the Distribution Agreement/s with
AB/Hansen Distributors that are in effect on the date the particular event
specified in Section 9.2(b) occurs; provided, however, that the Competitive
Territory shall not include (a) any territory covered by a Distribution
Agreement in which Hansen has distributed to retail through means other than an
AB/Hansen Distributor more than one-third (1/3) of the cases of Products sold in
such territory during the shorter of (I) the 12-month period immediately
preceding the date of any such event, or (II) the period commencing on the
Effective Date and ending on date of any such event, or (b) any territory in
which Hansen is a party to a Competitive Agreement that is in effect on the date
Hansen and one or more AB/Hansen Distributors enter into a Distribution
Agreement covering all or some of that territory.

(b)

Hansen agrees not to enter into a Competitive Agreement with any Person.

9.3.   Eliminated Territory. AB and Hansen have entered into a separate Monster
Beverages Off-Premise Distribution Coordination Agreement of even date herewith
(as it may be amended from time to time pursuant to its terms, the “Monster
Off-Premise Coordination Agreement”). If, at any time, after the expiration of
eighteen (18) months after the Effective Date, a portion of the Competitive
Territory (as defined is either Section 9.1 or 9.2) is not a part of the
Competitive Territory, as such term is defined in the Monster Off-Premise
Coordination Agreement (“Allied Products Only Territory”), AB shall be entitled
to notify Hansen of its intention to eliminate all or a portion of such Allied
Products Only Territory (the “Eliminated Territory”) from the terms of this
Agreement by providing Hansen with no less than thirty (30) days advance written
notice (the “Elimination Notice”). Upon receipt of the Elimination Notice the
defined term “Competitive Territory” used in Sections 9.1, 9.2 and 14.2 of this
Agreement will no longer include the Eliminated Territory. Hansen shall have an
option, which it may exercise by written notice within thirty (30) days of
receipt of the Elimination Notice, to elect that (a) the AB/Hansen Distributors
selling Products in the Eliminated Territory will remain exclusive under the AB
Wholesaler Exclusivity Incentive program; (b) AB will continue to receive
Commissions and AB Commissions with respect to sales of Products in the
Eliminated Territory in accordance with the terms of this Agreement; and (c)
this Agreement shall continue to apply to the Eliminated Territory. If Hansen
fails to timely exercise such option (i) the AB Distributors selling Products in
the Eliminated Territory will not remain exclusive under the AB Wholesaler
Exclusivity Incentive program, (ii) AB will no longer be entitled to receive any
Commissions or AB Commissions with respect to sales of Products in the
Eliminated Territory, and (iii) the provisions of this Agreement shall not apply
to the Eliminated Territory.

9.4.

Termination or Expiration of Monster Off-Premise Distribution Coordination
Agreement.

9.4.1.               In the event the Monster Off-Premise Coordination Agreement
is terminated or expires for any reason, the terms of Sections 9.1, 9.2 and 9.3
shall be (without the need of any oral or written notice or amendment)
automatically suspended and of no force or effect on the date such termination
or expiration becomes effective (the “Monster Off-Premise Termination Date”)
unless the AB/Hansen Distributors have collectively sold more than the number of
cases of Products set forth on Exhibit F during any consecutive twelve (12)
month period preceding the Monster Off-Premise Termination Date in which event
the terms of Sections 9.1, 9.2 and 9.3 will remain unchanged and of full force
and effect.

9.4.2.               If, at any time, after the provisions of Sections 9.1, 9.2
and 9.3 of this Agreement are suspended and of no force or effect (as provided
in Section 9.4.1 above), the AB/Hansen Distributors collectively sell more than
the number of cases of Products set forth on Exhibit F during any consecutive
twelve (12) month period, the terms of Sections 9.1, 9.2 and 9.3 shall be
automatically reinstated and become effective (without the need of any oral or
written notice or amendment) beginning thirty (30) days after the end of such
twelve (12) month period and each of the parties shall be bound by such terms,
subject to possible further suspension/s pursuant to the terms of Section 9.4.3
below, until this Agreement expires or terminates pursuant to its terms.

9.4.3.               If, at any time, after the Monster Off-Premise Termination
Date the terms of Sections 9.1, 9.2, and 9.3 are in effect and the AB/Hansen
Distributors collectively sell less than the number of cases of Products set
forth on Exhibit F during any consecutive twelve (12) month period, then the
terms of Sections 9.1, 9.2 and 9.3 shall be automatically suspended and of no
force or effect unless and until AB/Hansen Distributors collectively sell more
than the number of cases of Products set forth on Exhibit F during any
consecutive twelve (12) month period, in which event Sections 9.1, 9.2 and 9.3
shall be reinstated and become effective with effect from the last date of the
applicable twelve (12) month period. The provisions of this Section 9.4.3 may be
repeated (as often as may be necessary during the term of this Agreement in
order to give effect to the provisions of this Section 9.4.3).

9.4.4.               Any Competitive Agreement AB or Hansen may have entered
into during any period the parties are not bound by the terms of Sections 9.1,
9.2 and 9.3 pursuant to the terms of this Section 9.4 shall not be prohibited or
otherwise affected by the terms of this Agreement.

 

 



 

 

10.    Termination of Distribution Agreement/s. In the event of any breach or
default by an AB/Hansen Distributor under its Distribution Agreement with Hansen
or any other occurrence that would give rise to Hansen’s right to terminate such
Distribution Agreement, Hansen will give AB written notice of such breach,
default or occurrence at the same time as Hansen delivers notice of such breach,
default or occurrence to such AB/Hansen Distributor, and AB shall have the same
opportunity to cure such breach, default, or occurrence as is provided to the
AB/Hansen Distributor under the Distribution Agreement, if any. If the AB/Hansen
Distributor and AB fail to cure the breach, default, or occurrence within the
applicable cure period, if any, Hansen may terminate such Distribution Agreement
pursuant to its terms and seek any remedies available under the Distribution
Agreement or applicable law, in its sole and absolute discretion. AB will not,
and will not directly or indirectly participate in or assist any Distributor to,
challenge any right or remedy Hansen invokes under any Distribution Agreement,
except to the extent that such challenge may relate to a breach by Hansen of its
obligations under this Agreement or is reasonably necessary for AB to prevent a
material impairment of its rights under this Agreement. Hansen agrees that (a)
AB is not obligated, directly or indirectly, in any way under any of the
Distribution Agreements, (b) AB has not expressly or implicitly agreed to
guarantee the performance of any AB/Hansen Distributor under its respective
Distribution Agreement with Hansen, and (c) Hansen will not take any action
against AB to enforce an AB/Hansen Distributor’s obligation/s under its
Distribution Agreement with Hansen. Hansen agrees that without the prior written
consent of AB, Hansen will not enter into a new agreement or arrangement to
distribute any of the Products with an AB/Hansen Distributor who was terminated
by Hansen without cause for a period of two (2) years from the effective date of
such termination.

11.    Term. Unless terminated by either party pursuant to the terms of this
Agreement, the initial term of this Agreement shall commence on the Effective
Date and shall end on the twentieth (20th) anniversary of the Effective Date
(the “Initial Term”). After the Initial Term, this Agreement shall, subject to
being terminated by either party pursuant to the terms of this Agreement,
continue and remain in effect for as long as any AB/Hansen Distributor continues
to distribute some or all of the Products pursuant to the terms of a
Distribution Agreement.

12.    Termination By Either Party. Without prejudice to its other rights and
remedies under this Agreement and those rights and remedies otherwise available
in equity or at law, either party may terminate this Agreement on the occurrence
of one or more of the following:

12.1. Material Breach. The other party’s breach of a material provision of this
Agreement and failure to cure such breach within thirty (30) days after
receiving written notice describing such material breach in reasonable detail
from the non-breaching party; provided, however, if such breach is of a nature
that it cannot reasonably be cured within thirty (30) days, then the breaching
party shall have an additional sixty (60) day period to cure such breach,
providing it immediately commences, in good faith, its best efforts to cure such
breach.

12.2. Insolvency. The other party: (a) makes any general arrangement or
assignment for the benefit of creditors; (b) becomes bankrupt, insolvent or a
“debtor” as defined in 11 U.S.C. Section 101 or any successor statute (unless
such petition is dismissed within sixty (60) days after its original filing);
(c) has appointed a trustee or receiver to take possession of substantially all
of such party’s assets or interest in this Agreement (unless possession is
restored to such party within sixty (60) days after such taking); or (d) has
substantially all of such party’s assets or interest in this Agreement (unless
such attachment, execution or judicial seizure is discharged within sixty (60)
days after such attachment, execution or judicial seizure) attached, executed,
or judicially seized.

 

12.3.

Agreement. Mutual written agreement of the parties.

13.

Termination on Change of Control.

 

13.1. Definitions. The following definitions apply to this Section 13 and
wherever else they are used in this Agreement:

13.1.1.             “Affiliate” of any specified Person means any other Person
directly or indirectly Controlling or Controlled by, or under common Control
with, such specified Person; provided, however, that notwithstanding AB’s
ownership of a majority of Grupo Modelo (a Mexican company) it is agreed that AB
does not Control Grupo Modelo or its Affiliates.

13.1.2.             A “Change of Control” shall have occurred with respect to a
corporation for purposes of this Agreement upon completion or consummation of
any of the following by or with respect to such corporation:

(a)     the shareholders or Board of Directors of such corporation approve a
definitive agreement to:

 

 



 

 

(i)     merge or consolidate with any other Person or in which all the Voting
Interests of such corporation outstanding immediately prior thereto represent
(either by remaining outstanding or being converted into Voting Interests of the
surviving corporation) less than 50% of the Voting Interests of such corporation
or the surviving entity immediately after such merger or consolidation; or

(ii)    the sale or disposition by such corporation (in one transaction or a
series of transactions) of all or substantially all of such corporation’s
assets;

(b)    a plan of liquidation or dissolution of such corporation is submitted to
and approved by the shareholders of such corporation;

(c)     the sale or disposition by such corporation (in one transaction or a
series of transactions) of, (i) in the case of AB or its Parent, their alcohol
malt beverage business, or (ii) in the case of Hansen or its Parent, their
energy drink business;

(d)    any Person or group of Persons, other than (i) the Parent of such
corporation as of the date of this Agreement, or (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of such corporation,
becomes the beneficial owner directly or indirectly (within the meaning of Rule
13d-3 under the Act) of more than 50% of the Voting Interests of such
corporation, as a result of a tender offer or exchange offer, open market
purchases, privately negotiated purchases or otherwise;

(e)     in any share exchange, extraordinary dividend, acquisition, disposition
or recapitalization (or series of related transactions of such nature) (other
than a merger or consolidation), the holders of Voting Interests of such
corporation immediately prior thereto continue to own directly or indirectly
(within the meaning of Rule 13d-3 under the Act) less than 50% of the Voting
Interests of such corporation (or successor entity) immediately thereafter; or

(f)     any group of Persons acting in concert in Control of such corporation
changes such that a different Person or group of Persons acting in concert
Control such corporation.

In addition, a Change of Control of Hansen or Hansen’s Parent shall be deemed to
have occurred if any Global Brewer, together with its Affiliates, becomes the
beneficial owner directly or indirectly (within the meaning of Rule 13d-3 under
the Act) of more than 20% of the Voting Interests of Hansen or Hansen’s Parent.

13.1.3.             “Control” (including the correlative terms “Controlled by”
and “Controlling”) when used with respect to any specified Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of Voting Interests, by contract or
otherwise. Without limitation (a) any Person that, directly or indirectly, owns
or controls, or has the right to own or control (through the exercise of any
outstanding option, warrant or right, through the conversion of a security or
otherwise, whether or not then exercisable or convertible) 25% or more of the
outstanding Voting Interests of another Person or an aggregate of 25% or more of
the outstanding Voting Interests of a Person, its direct or indirect Parents or
the direct or indirect Subsidiaries of such Person shall be deemed to control
such Person for purposes of this term; and (b) any Person, that through any
combination of interests, holdings or arrangements, has, or upon the exercise of
any outstanding option, warrant or right, through the conversion of a security
or otherwise, whether or not then exercisable or convertible, would have, the
ability to elect 25% or more of the members of the governing board of any other
Person shall be deemed to control such Person for purposes of this term.

13.1.4.             “Global Brewer” means any Person that, together with its
Affiliates, has produced and sold alcohol malt beverage products exceeding
15,000,000 Barrels in the calendar year immediately preceding the date on which
the provision of this Agreement using this term is to be applied. A “Barrel”
shall be equal to 31 U.S. gallons.

13.1.5.             “Governmental Entity” means any (a) nation, state, county,
city, town, village, district, or other jurisdiction of any nature; (b) federal,
state, local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); or (d)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

13.1.6.             “Parent” means (i) with respect to any corporation, limited
liability company, association or similar organization or entity, any Person
(whether directly, through one or more of its direct or indirect Subsidiaries)
owning more than 50% of the issued and outstanding Voting Interests of such
corporation, limited liability company, association or similar organization or
entity and (ii) with respect to any partnership, any Person (whether directly or
through one of its direct or indirect Affiliates) owning more than 50% of the
issued and outstanding general and/or limited partnership interests.

 

 



 

 

13.1.7.             “Person/s” means any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, corporation, or
other entity or any Governmental Entity.

13.1.8.             “Subsidiary” means, with respect to any Person, any
corporation, limited liability company, partnership, association or other
organization or entity of which more than 50% of the issued and outstanding
Voting Interests or, in the case of a partnership, more than 50% of the general
partnership interests, is at the time owned by such Person (whether directly,
through one or more of such Person’s direct or indirect Subsidiaries). For the
avoidance of doubt, neither Grupo Modelo nor any of its Subsidiaries is a
Subsidiary of AB.

13.1.9.             “Voting Interest” means equity interests in any entity of
any class or classes (however designated) having ordinary voting power for the
election of members of the governing body of such entity.

13.2. Notice of Change of Control. As soon as is reasonably practical after the
occurrence of a Change of Control of a party to this Agreement or its Parent,
but in no event later than sixty (60) days thereafter, the party subject to the
Change of Control or whose Parent is subject to a Change of Control (the
“Subject Party”) shall deliver written notice to the other party (the “Other
Party”) that (a) states that a Change of Control has occurred with respect to
itself or its Parent; (b) states the date that the Change of Control was
consummated, if known; and (c) identifies the Person/s who acquired Control (the
“Change of Control Notice”).

13.3. Termination on Change of Control. Within sixty (60) days of the Other
Party’s receipt of a Change of Control Notice, the Other Party may terminate
this Agreement upon written notice to the Subject Party, without paying, or
incurring any liability or obligation to pay, any termination fee, penalty,
damages, or other compensation.

14.

Termination by Hansen.

14.1. Hansen may terminate this Agreement within sixty (60) days after written
notice to AB, without paying or incurring any liability or obligation to pay,
any termination fee, penalty, damages, or other compensation, if less than fifty
percent (50%) of the AB Distributors offered by Hansen pursuant to the terms of
Section 2 and not rejected by Hansen pursuant to the terms of Section 2.8 have
signed and delivered a Distribution Agreement to Hansen within fourteen (14)
months after the Effective Date.

14.2.

14.2.1.             Subject to the terms of Section 14.2.2 and Section 14.2.3
below, upon written notice to AB, Hansen may terminate this Agreement within
sixty (60) days after Hansen has actual knowledge of either of the following
occurrences: (a) AB distributes anywhere in the Competitive Territory, through
one or more AB Distributors, a Competitive Product that was acquired by AB or an
AB Affiliate from another Person after the Effective Date, or (b) AB distributes
anywhere in the Competitive Territory, through one or more AB Distributors, a
Competitive Product of an AB Affiliate. Hansen’s right to terminate this
Agreement under this Section 14.2 shall be independent of and in addition to any
other rights or remedies of Hansen under this Agreement, including, without
limitation, Sections 9.1 and 12.1 above, and the construction and interpretation
of Section 9.1 shall not restrict, limit or otherwise affect the construction
and interpretation of this Section 14.2.

14.2.2.             Hansen shall not be entitled to terminate this Agreement
pursuant to the terms of this Section 14.2 if the Competitive Product being
distributed by AB, through one or more AB Distributors, was internally developed
before or after the Effective Date by AB or an Existing Affiliate.

14.2.3              The terms of this Section 14.2.1 and Section 14.2.2 shall be
(without the need of any oral or written notice or amendment) automatically
suspended and of no force or effect effective on any date the terms of Sections
9.1, 9.2 and 9.3 become suspended and of no force or effect pursuant to the
terms of Section 9.4 and the terms of this Section 14.2.1 and Section 14.2.2
shall be (without the need of any oral or written notice or amendment)
automatically reinstated and in full force and effect effective on any date the
terms of Sections 9.1, 9.2 and 9.3 are reinstated and become effective pursuant
to the terms of Section 9.4. Hansen shall not be entitled to terminate this
Agreement pursuant to the terms of this Section 14.2 based on any actions taken
by AB during the period in which the terms of Section 14.2.1 and Section 14.2.2
are suspended as specified above.

14.3. Hansen shall have the right at any time, upon written notice to AB, to
terminate this Agreement without cause or for no reason; provided, however, that
such termination is expressly conditioned on Hansen concurrently sending written
notice of termination without cause to, except as provided in the next sentence,
each of the then existing AB/Hansen Distributors pursuant to the terms of the
applicable Distribution Agreements between Hansen and each of those existing
AB/Hansen Distributors. In order to satisfy the foregoing condition, Hansen does
not have to send written notices of termination without cause to any AB/Hansen
Distributors who at

 



 

that time are in the process of being terminated by Hansen for cause pursuant to
the terms of their applicable Distribution Agreements with Hansen.

15.    Termination by AB. AB shall have the right, at any time, upon written
notice to Hansen, to terminate this Agreement without cause or for no reason.

16.    Automatic Termination. If neither party has previously chosen to
terminate this Agreement pursuant to its terms and all Distribution Agreements
with the AB/Hansen Distributors have been terminated for any reason and/or
expired pursuant to their terms, either party may terminate this Agreement by
notifying the other party, in writing, of such termination effective no earlier
than ten (10) business days after the date of such notice.

17.    Obligations on Termination. The expiration or termination of this
Agreement will not terminate any Distribution Agreement that is effective at the
time of such expiration or termination. During the period between a notice of
termination and the effective date of termination, each party shall continue to
perform its obligations under this Agreement. Sections 7, 8.1, 18.1, 19, 20, 21,
22 and 23 of this Agreement shall survive the expiration or termination of this
Agreement.

18.

Termination Fees.

18.1. “Aggregate Termination Fee” means the aggregate of the Commissions and the
AB Commissions due to AB for the 12-month period ending on the last day of the
last calendar month preceding the effective date of termination of this
Agreement for Products sold by Hansen to AB/Hansen Distributors who are
AB/Hansen Distributors as of the effective date of such termination. Each
termination fee specified in this Section 18 will be due and payable no later
than thirty (30) days after the effective date of the applicable termination and
such obligation shall survive the termination or expiration of this Agreement.

18.2. If Hansen terminates this Agreement pursuant to the terms of Section 12.1
above, AB shall, without prejudice to Hansen’s rights and remedies available
under this Agreement, equity and/or applicable law, pay Hansen an amount equal
to the Aggregate Termination Fee multiplied by three.

18.3. If AB terminates this Agreement pursuant to the terms of Section 12.1
above, Hansen shall, without prejudice to AB’s rights and remedies available
under this Agreement, equity and/or applicable law, pay AB an amount equal to
the Aggregate Termination Fee multiplied by three.

18.4. If Hansen terminates this Agreement pursuant to the terms of Section 14.2
above, AB shall pay Hansen the Aggregate Termination Fee.

18.5. If AB terminates this Agreement pursuant to the terms of Section 15 above,
AB shall pay Hansen the Aggregate Termination Fee.

18.6. If Hansen terminates a Distribution Agreement with a AB/Hansen Distributor
without cause, Hansen will pay AB a termination fee (in each case, a “DA
Termination Fee”) equal to the aggregate of the Commissions and AB Commissions
due AB in respect of the terminated Distribution Agreement during the 12-month
period ending on the last day of the last calendar month preceding termination.

18.7. If Hansen terminates this Agreement pursuant to the terms of Section 14.3
above, Hansen shall pay AB the Aggregate Termination Fee.

18.8. If Hansen only terminates a portion of the territory specified in a
particular Distribution Agreement between Hansen and an AB/Hansen Distributor,
without cause, Hansen shall pay AB a partial termination fee (in each case, a
“Partial DA Termination Fee”) equal to the DA Termination Fee that would be owed
if the applicable Distribution Agreement were fully terminated on the date the
partial termination occurs, multiplied by a fraction, the numerator of which is
the Net Sales of Products in the terminated portion of the applicable territory
during the twelve (12) months immediately preceding such termination, and the
denominator of which is the Net Sales of Products in the entire applicable
territory during the twelve (12) months immediately preceding such termination.

18.9. If Hansen only terminates an AB/Hansen Distributor’s right to distribute
certain Product brands specified in a particular Distribution Agreement between
Hansen and an AB/Hansen Distributor, without cause, Hansen shall pay AB a
partial termination fee (in each case, a “Partial Product DA Termination Fee”)
equal to the DA Termination Fee that would be owed if the applicable
Distribution Agreement were fully terminated on the date the partial termination
occurs, multiplied by a fraction, the numerator of which is the Net Sales of the
brand of terminated Products during the twelve (12) months immediately preceding
such termination, and the denominator of which is the Net Sales of all Products
sold under the applicable Distribution Agreement during the twelve (12) months
immediately preceding such termination.

 

 



 

 

18.10.              If a portion of the Aggregate Termination Fee, the DA
Termination Fee, the Partial DA Termination Fee or the Partial Product DA
Termination Fee is payable with respect to any Lost Brand or Rumba Brand
products or the J.U. Brand products originally agreed to by the parties as
contemplated by Recital 3(a) above, then the amount of such portion only, shall
be increased by one hundred percent (100%).

19.    Limitation of Damages; Limitation of Liability. EXCEPT FOR DAMAGES
RESULTING FROM INTENTIONAL TORTIOUS MISCONDUCT, NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR EXEMPLARY DAMAGES
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS, LOSS OF GOODWILL,
BUSINESS INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY OTHER PECUNIARY
LOSS) SUFFERED BY SUCH PARTY RELATED TO OR ARISING OUT OF THIS AGREEMENT, ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR INABILITY
TO USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE PARTIES’
RESPECTIVE TOTAL LIABILITY FOR MONEY DAMAGES ARISING OUT OF OR RELATED TO THIS
AGREEMENT WILL NOT EXCEED THE APPLICABLE TERMINATION FEE PAYABLE PURSUANT TO
SECTION 18 ABOVE. THESE LIMITATIONS WILL APPLY REGARDLESS OF THE LEGAL THEORY OF
LIABILITY, WHETHER UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY), OR ANY OTHER THEORY WHATSOEVER.

EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A LIMITATION OF
LIABILITY OR WARRANTIES, DISCLAIMER, OR EXCLUSION OF DAMAGES, IS EXPRESSLY
INTENDED TO BE SEVERABLE AND INDEPENDENT FROM ANY OTHER PROVISION, SINCE THOSE
PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN THE PARTIES,
AND SHALL BE SEPARATELY ENFORCED. NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) EXCEPT
THOSE SET FORTH IN THIS AGREEMENT.

20.

Books and Records; Examinations.

20.1. For a period of at least two years following the expiration or earlier
termination of this Agreement, Hansen shall maintain such books and records
(collectively, “Hansen Records”) as are necessary to substantiate that no
payments have been made, directly or indirectly, by or on behalf of Hansen to or
for the benefit of any AB employee or agent who may reasonably be expected to
influence AB’s decision to enter into this Agreement or the amount to be paid by
AB pursuant hereto. (As used herein, “payments” shall include money, property,
services and all other forms of consideration.) All Hansen Records shall be
maintained in accordance with generally accepted accounting principles as
consistently applied by Hansen. AB and/or its representative shall have the
right at any time during normal business hours, upon seven (7) days written
notice, to examine the Hansen Records, but not more than once per year. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Agreement.

20.2. For a period of at least two years following the expiration or earlier
termination of this Agreement, AB shall maintain such books and records
(collectively, “AB Records”) as are necessary to substantiate that no payments
have been made, directly or indirectly, by or on behalf of AB to or for the
benefit of any Hansen employee or agent who may reasonably be expected to
influence Hansen’s decision to enter into this Agreement or the amount to be
paid by Hansen pursuant hereto. (As used herein, “payments” shall include money,
property, services and all other forms of consideration.) All AB Records shall
be maintained in accordance with generally accepted accounting principles as
consistently applied by AB. Hansen and/or its representative shall have the
right at any time during normal business hours, upon seven (7) days written
notice, to examine the AB Records, but not more than once per year. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Agreement.

20.3. Hansen shall keep complete and true books and other records containing
data in sufficient detail necessary to determine the Commission, the AB
Commission, Net Sales of the Products, Gross Profit for each of the Products,
Gross Profit Margin for each of the Products, any Aggregate Termination Fee, any
DA Termination Fee, any Partial DA Termination Fee, the Partial Product DA
Termination Fee and any Buy-Out Contribution, as well as all components of each
of these items.

20.4. No more than once per calendar year, AB shall have the right, at its own
expense, to have the books and records kept by Hansen (and all related work
papers and other information and documents) examined by a nationally recognized
public accounting firm appointed by AB (in each case, an “Accounting Firm”) to
(a) verify the calculations of the Commission, the AB Commission, Net Sales of
the Products, Gross Profit for each of

 



 

the Products, the Gross Profit Margin for each of Products, any Aggregate
Termination Fee, any DA Termination Fee, any Partial DA Termination Fee, the
Partial Product DA Termination Fee, any Buy-Out Contribution, and/or any
component of any of the foregoing, and (b) and to verify the resulting payments
required under this Agreement. Prior to conducting any such examination, the
Accounting Firm shall have agreed to hold in confidence and not disclose to
anyone, other than the parties or unless required by applicable law, all
information reviewed by or disclosed to the Accounting Firm during such
examination.

21.

Trademarks.

21.1. “Hansen Marks” means the trademarks, trade names, brand names, and logos
(whether or not registered), copyright material and other intellectual property
owned by Hansen and used by it on the Products and/or in connection with the
production, labeling, packaging, marketing, sale, advertising, and promotion of
the Products. AB acknowledges and agrees that all Hansen Marks shall be and
remain the exclusive property of Hansen. No right, title or interest of any kind
in or to the Hansen Marks is transferred by this Agreement to AB. AB agrees that
it will not attempt to register the Hansen Marks, or any marks confusingly
similar thereto, in any form or language anywhere in the world. AB further
agrees that during the term of this Agreement it will not contest the validity
of the Hansen Marks or the ownership thereof by Hansen. AB’s use of the Hansen
Marks will inure for the benefit of Hansen.

21.2. Infringement of Hansen’s Marks. If during the term of this Agreement a
third party institutes against Hansen or AB any claim or proceeding that alleges
that the use of any Hansen Mark in connection with the marketing, promotion,
merchandising and/or sales of the Products under this Agreement infringes the
intellectual property rights held by such third party, then Hansen shall, in its
sole discretion, and at its sole expense, contest, settle, and/or assume
direction and control of the defense or settlement of, such action, including
all necessary appeals thereunder. AB shall use all reasonable efforts to assist
and cooperate with Hansen in such action, subject to Hansen reimbursing AB for
any reasonable out-of-pocket expenses incurred by AB in connection with such
assistance and cooperation. If, as a result of any such action, a judgment is
entered by a court of competent jurisdiction, or settlement is entered by
Hansen, such that any Hansen Mark cannot be used in connection with the
marketing, promotion, merchandising and/or sales of the Products under this
Agreement without infringing upon the intellectual property rights of such third
party, then Hansen and AB promptly shall cease using such affected Hansen Mark
in connection with the marketing, promotion, merchandising and/or sale of the
Products under this Agreement. Neither party shall incur any liability or
obligation to the other party arising from any such cessation of the use of the
affected Hansen Mark.

21.3. Termination. Upon expiration or termination of this Agreement, AB shall
cease and desist from any use of the Hansen Marks and any names, marks, logos or
symbols confusingly similar thereto.

21.4. “AB Marks” means the trademarks, trade names, brand names and logos
(whether or not registered), copyright material and other intellectual property
owned by AB for the name Rhumba and Rumba for alcohol beverages. Hansen
acknowledges and agrees that all AB Marks shall be and remain the exclusive
property of AB. No right, title or interest of any kind in or to the AB Marks is
transferred by this Agreement to Hansen. Hansen agrees that it will not attempt
to register the AB Marks, or any marks confusingly similar thereto, in any form
or language anywhere in the world for alcohol beverages. Hansen further agrees
that during the term of this Agreement, it will not contest the validity of the
AB Marks or the ownership thereof by AB.

21.5. Cooperation. AB agrees that it will make all reasonable efforts to ensure
that there is no likelihood of confusion or dilution of the Hansen Marks
resulting from the activities and undertakings set forth in this Agreement.

22.

Miscellaneous.

22.1. No Employment Relationship. Notwithstanding any language in this Agreement
to the contrary, the parties intend that their relationship will be only as set
forth in this Agreement. Neither party nor any employee, agent, officer, or
independent contractor of or retained by either party shall be considered an
agent or employee of the other party for any purpose or entitled to any of the
benefits that the other party provides for any of the other party’s employees.
Furthermore, each party acknowledges that it shall be responsible for all
federal, state and local taxes for it and its employees and reports relative to
fees under this Agreement and each party will indemnify and hold the other party
harmless from any failure to file necessary reports or pay such taxes.

22.2. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and is intended by
the parties to be a final expression of their understanding and a complete and
exclusive statement of the terms and conditions of the agreement. This Agreement
supersedes any and all agreements, either oral or in writing, between the
parties concerning the subject contained herein and contains all of the
covenants, agreements, understandings, representations, conditions, and

 



 

warranties mutually agreed to between the parties. This Agreement may be
modified or rescinded only by a writing signed by the parties hereto or their
duly authorized agents.

22.3. Choice of Law. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of California, without giving
effect to any conflict-of-law rules requiring the application of the substantive
laws of any other jurisdiction.

22.4. Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, executors, administrators, legal
administrators, legal representatives, successors and assigns. This Agreement
shall not be assignable by either party without the prior written consent of the
other party; provided, however, that in the event of the Change of Control of a
party to this Agreement (the “Change of Control Party”) or its Parent in which
the other party to this Agreement chooses not to exercise its termination rights
under Section 13.3 above and this Agreement is assumed by the surviving entity
or successor to the Change of Control Party, or by the acquirer of substantially
all of the Change of Control Party’s assets as a matter of law, the Change of
Control Party shall be entitled to assign all of its rights and obligations
under this Agreement to such Person without the other party’s consent so long as
such successor, surviving entity or acquirer agrees in writing to
unconditionally assume all of the Change of Control Party’s rights and
obligations under this Agreement.

22.5. Counterparts. This Agreement may be signed in one (1) or more
counterparts, each of which shall constitute an original but all of which
together shall be one (1) and the same document. Signatures received by
facsimile shall be deemed to be original signatures.

22.6. Partial Invalidity. Each provision of this Agreement will be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of the provision to any person or circumstance
will, to any extent, be invalid or unenforceable, the remainder of this
Agreement, or the application of the provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, will not be affected
by such invalidity or unenforceability, unless the provision or its application
is essential to this Agreement.

22.7. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

22.8. Drafting Ambiguities. Each party to this Agreement and their legal counsel
have reviewed and revised this Agreement. The rule of construction that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits to this
Agreement.

22.9. Notices. All notices or other communications required or permitted to be
given to a party to this Agreement shall be in writing and shall be personally
delivered, sent by certified mail, postage prepaid, return receipt requested, or
sent by an overnight express courier service that provides written confirmation
of delivery, to such party at the following respective address:

If to Hansen:

Hansen Beverage Company

1010 Railroad Street

Corona, California 92882

Attention: Chief Executive Officer

Telecopy: (951) 739-6210

with a copy to:

Solomon Ward Seidenwurm & Smith LLP

401 B Street, Suite 1200

San Diego, California 92101

Attention: Norman L. Smith, Esq.

Telecopy: (619) 231-4755

If to AB:

 

 



 

 

Anheuser Busch, Incorporated

One Busch Place

St. Louis, Missouri 63118

Attention: Vice President, Business and Wholesaler Development

Telecopy: (314) 577-4846

with a copy to:

Anheuser-Busch Companies, Inc.

One Busch Place 202-6

St. Louis, MO 63118

Attention: General Counsel

Telecopy: (314) 577-0776

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section. Any
party to this Agreement may give a notice of a change of its address to the
other party to this Agreement.

22.10.              Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended or shall be construed to give any person or
entity, other than the parties to this Agreement and their successors and
permitted assigns, any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained in this Agreement.

23.

Dispute Resolution.

23.1. Any controversy, claim or dispute of whatever nature arising out of or in
connection with this Agreement or the breach, termination, performance or
enforceability hereof or out of the relationship created by this Agreement (a
“Dispute”) shall be finally resolved by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect on the date of this Agreement. The parties understand and agree that they
each have the right to apply to a court of competent jurisdiction for a
temporary restraining order, a preliminary injunction or other equitable relief
to preserve the status quo or prevent irreparable harm. Unless otherwise agreed
in writing by the parties hereto, the arbitral panel shall consist of three (3)
arbitrators, each of whom shall be a retired judge from a State other than
California or Missouri and shall be appointed by the AAA in accordance with
Section 23.2 below. The place of arbitration shall be Dallas, Texas. Judgment
upon the award may be entered, and application for judicial confirmation or
enforcement of the award may be made, in any competent court having jurisdiction
thereof. Other than as required or permitted by an applicable governmental
entity, each party will continue to perform its obligations under this Agreement
pending final resolution of any such Dispute. The parties knowingly and
voluntarily waive their rights to have any Dispute tried and adjudicated by a
judge or a jury.

23.2. Immediately after the filing of the submission or the answering statement
or the expiration of the time within which the answering statement is filed, the
AAA shall send simultaneously to each party to the dispute an identical list of
ten (10) (unless the AAA decides that a larger number is appropriate) names of
retired judges from the National Roster from States other than California or
Missouri. The parties shall attempt to agree on the three arbitrators from the
submitted list and advise the AAA of their agreement. If the parties are unable
to agree upon the three arbitrators, each party to the dispute shall have 15
days from the transmittal date in which to strike no more than three (3) names
objected to, number the remaining names in order of preference, and return the
list to the AAA. If a party does not return the list within the time specified,
all persons named therein shall be deemed acceptable. From among the persons who
have been approved on both lists, and in accordance with the designated order of
mutual preference, the AAA shall invite the acceptance of the three arbitrators
to serve. If the parties fail to agree on any of the persons named, or if
acceptable arbitrators are unable to act, or if for any other reason the
appointment cannot be made from the submitted lists, the AAA shall have the
power to make the appointment from among other retired judges on the National
Roster from States other than California or Missouri without the submission of
additional lists.

 

 



 

 

23.3. The arbitration shall be governed by the laws of the State of California,
without regard to its conflicts-of-law rules, and by the arbitration law of the
Federal Arbitration Act (Title 9, U.S. Code). The arbitrators shall base the
award on the applicable law and judicial precedent that would apply, and the
arbitrators shall have no authority to render an award that is inconsistent
therewith. The award shall be in writing and include the findings of fact and
conclusions of law upon which is it based if so requested by either party.
Except as may be awarded to the prevailing party, each party shall bear the
expense of its own attorneys, experts, and out of pocket costs as well as fifty
percent (50%) of the expense of administration and arbitrators’ fees.

23.4. Except as otherwise required by law, the parties and the arbitrator(s)
shall keep confidential and not disclose to third parties any information or
documents obtained in connection with the arbitration process, including the
resolution of the Dispute.

23.5. Notwithstanding anything to the contrary in this Agreement, EACH PARTY
WAIVES THE RIGHT IN ANY ARBITRATION OR JUDICIAL PROCEEDING TO RECEIVE
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES. THE ARBITRATORS SHALL NOT HAVE
THE POWER TO AWARD CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES.

24.    Attorney’s Fees. In the event any litigation, arbitration, mediation, or
other proceeding (“Proceeding”) is initiated by any party against any other
party to enforce, interpret or otherwise obtain judicial or quasi-judicial
relief in connection with this Agreement, the prevailing party in such
Proceeding shall be entitled to recover from the unsuccessful party reasonable
attorneys fees and costs directly related to (1) such Proceeding (whether or not
such Proceeding proceeds to judgment), and (2) any post-judgment or post-award
proceeding including, without limitation, one to enforce any judgment or award
resulting from any such Proceeding.

25.

Force Majeure.

25.1  Neither party shall be liable for delays in delivery or failure to perform
due directly or indirectly to causes beyond such party’s reasonable control
(each, individually, a “Force Majeure Event”) including, without limitation: (1)
acts of God, act (including failure to act) of any governmental authority (de
jure or de facto), wars (declared or undeclared), governmental priorities, port
congestion, riots, revolutions, strikes or other labor disputes, fires, floods,
sabotage, nuclear incidents, earthquakes, storms, epidemics; or (2) inability to
timely obtain either necessary and proper labor, materials, ingredients,
components, facilities, production facilities, energy, fuel, transportation,
governmental authorizations or instructions, material or information. The
foregoing shall apply even though any Force Majeure Event occurs after such
party’s performance of its obligations is delayed for other causes.

25.2. The party affected by a Force Majeure Event shall give written notice to
the other party of the Force Majeure Event within a reasonable time after the
occurrence thereof, stating therein the nature of the suspension of performance
and reasons therefore. Such party shall use its commercially reasonable efforts
to resume performance as soon as reasonably possible. Upon restoration of the
affected party’s ability to perform its obligations hereunder, the affected
Party shall give written notice to the other party within a reasonable time.

26.    Amendment and Restatement. This Agreement amends, restates, and replaces
the Existing Allied Products Agreement in its entirety as of the Effective Date.

[THE NEXT PAGE IS THE SIGNATURE PAGE]



 



 

 

SIGNATURE PAGE TO AMENDED AND RESTATED ALLIED PRODUCTS DISTRIBUTION COORDINATION
AGREEMENT BETWEEN HANSEN BEVERAGE COMPANY AND ANHEUSER-BUSCH, INCORPORATED

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers on the date specified in the
introductory paragraph of this Agreement.

HANSEN BEVERAGE COMPANY,

ANHEUSER-BUSCH, INCORPORATED,

a Delaware corporation

a Missouri Corporation

 

 

By: /s/Rodney Sacks

By: /s/ David A. Peacock

 

 

Rodney Sacks

David A. Peacock

 

 

Chief Executive Officer

Vice President, Administration

 

 

 

 

 

 